WALKER, C.J.,
dissenting.
APPENDIX 1
October 10, 1991
William Gibson, Chief of Police
San Antonio Police Department
P.O. Box 830388
San Antonio, Texas 78283-0388
Dear Chief Gibson:
On October 2, 1991, this Court entertained Defense Counsel’s Motion to Suppress Evidence, which centered upon the testimony of Officer Michael Heim. Officer Heim offered his testimony in open court. Testimony was also offered by the Defendant in this matter. After reviewing the testimony of the witnesses and applying the principles of law involved with this Motion, the Court rendered decision favorable to Defendant.
Later that afternoon, Officer Heim telephoned the Court Coordinator, Mr. Abel Trevino, and inquired as to the ruling of the Court, at which time Officer Heim then stated to the Court Coordinator, “That was a chicken-shit decision.” This comment was made known to me the next day. I had Mr. Trevino placed under oath in open court and had him testify as to what took place and the comment that was made by Officer Heim. It is enclosed for your review.
I take particular offense to this comment and find that this raises a question as to the professionalism of Officer Heim. This Court has always treated law enforcement with the utmost in courtesy and professionalism and I will not allow this comment to go unchallenged. I would hope that after you review the enclosed transcript your office will take the appropriate personnel *582actions as may be required under San Antonio Police Department policy. Please advise me as to your decision in this matter.
Respectfully,
(s) Tony Jimenez, III
Tony Jimenez, III
cc: Steve Hilbig, District Attorney
APPENDIX 2
October 29, 1991
William Gibson, Chief of Police
San Antonio Police Department
P.O. Box 83088
San Antonio, Texas 78282-0388
Dear Chief Gibson:
As of this date, I have not received a response to my letter dated October 10, 1991, with reference to Officer Michael Heim. I want to advise you that I have instructed the District Attorney’s Office to transfer any cases involving Officer Heim as the arresting officer from my docket.
Officer Heim has lost credibility with this Court. I found his comment on a prior ruling of this Court to be inappropriate and objectionable. I have found that his testimony in every DWI case contains the same factual circumstances, leading me to believe that he is not being honest in his responses to questions propounded to him. Further, and even more troubling, is the fact that his initial stops appear to be selectively directed against minorities, specifically, Hispanic males, who are arrested under the same or similar circumstances.
This was a very difficult and personal decision to make. However, I believe that in order for me to insure a fair trial to the State this decision had to be made. My request to the District Attorney that these cases be transferred will not adversely affect the criminal justice system. I thought it fair to advise your office of my request.
Sincerely,
(s) Tony Jimenez, III
Tony Jimenez, III
cc: Steve Hilbig, District Attorney